UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5329


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEDRIC RENARD MCLEAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:01-cr-00151-BO-1)


Submitted:   September 13, 2011       Decided:   September 15, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kedric          Renard            McLean            appeals          from         his

thirty-seven-month             sentence        imposed           upon     revocation       of    his

supervised release.              Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that

there    are       no   meritorious        issues       for      appeal,    but     raising      the

issue of whether McLean’s sentence is plainly unreasonable.                                       We

affirm.

               A    sentence         imposed      after       revocation       of    supervised

release    should         be   affirmed          if    it     is   within     the    applicable

statutory      maximum         and    is   not        plainly      unreasonable.            United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                           In

making    this          determination,           we     first       consider      whether       the

sentence is unreasonable.                   Id. at 438.             “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                  United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                      In making its review, we “follow

generally      the       procedural        and    substantive           considerations          that

[are] employ[ed] in [the] review of original sentences, . . .

with    some       necessary     modifications              to     take    into     account      the

unique    nature         of    supervised             release      revocation       sentences.”

Crudup, 461 F.3d at 438-39.



                                                  2
             A    sentence      imposed       upon       revocation     of     release      is

procedurally       reasonable     if     the      district      court    considered        the

Chapter   Seven      policy     statements         and    the   18    U.S.C.    §   3553(a)

(2006) factors that it is permitted to consider.                           See 18 U.S.C.

§ 3583(e) (2006); Crudup, 461 F.3d at 438-40. A sentence imposed

upon revocation of release is substantively reasonable if the

district court stated a proper basis for concluding that the

defendant        should    receive      the       sentence      imposed,       up   to     the

statutory maximum.          Crudup, 461 F.3d at 440.                   We affirm if the

sentence is not unreasonable.                  Id. at 439.           Only if a sentence

is   found    procedurally        or    substantively           unreasonable        will    we

“decide      whether      the   sentence       is     plainly        unreasonable.”        Id.

“[T]he    court     ultimately         has    broad      discretion      to    revoke      its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”         Id.

             When      imposing        sentence,         the    district       court     must

provide individualized reasoning:

           The sentencing judge should set forth enough to
      satisfy the appellate court that he has considered the
      parties’ arguments and has a reasoned basis for
      exercising    his    own    legal    decision    making
      authority. . . .   Where the defendant . . . presents
      nonfrivolous reasons for imposing a different sentence
      than that set forth in the advisory Guidelines, a
      district judge should address the party’s arguments
      and explain why he has rejected those arguments.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                The

Carter rationale applies to revocation hearings; however, “[a]

                                              3
court   need     not    be   as    detailed      or       specific       when    imposing    a

revocation        sentence        as    it       must       be      when        imposing     a

post-conviction sentence.”              United States v. Thompson, 595 F.3d

544, 547 (4th Cir. 2010).

               The district court followed the necessary procedural

steps     in     sentencing        McLean,        appropriately            treating        the

Sentencing       Guidelines       as   advisory,          properly       calculating       and

considering       the   applicable       Guidelines             range,    and     presumably

weighing the relevant § 3553(a) factors.                           The court actively

questioned McLean and the Government witnesses and credited the

testimony that it heard.               The district court’s sentence may be

presumed reasonable by this court.

               Moreover,     McLean      faces        a     very       heavy      burden     in

challenging      his    sentence.        Even      if      he    could     show    that    his

sentence was unreasonable, he would still need to show that it

was plainly unreasonable.              A sentence is “plainly unreasonable”

if it “run[s] afoul of clearly settled law.”                           Thompson, 595 F.3d

at 548.        McLean has not cited clearly settled law that was

violated by the district court’s sentence, and the record does

not reveal any such obvious errors.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm     McLean’s       conviction          and     sentence.         This

court requires that counsel inform McLean, in writing, of the

                                             4
right to petition the Supreme Court of the United States for

further review.      If McLean requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on McLean.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     5